ACCEPTED
                                                                                     03-17-00065-CR
                                                                                           21121376
                                                                           THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                   12/6/2017 1:57 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                                NO. 03-17-00065-CR

LANE WALKER WALDRON                      §        IN THE THIRD COURT
                                                               FILED IN
                                                          3rd COURT OF APPEALS
                                         §                    AUSTIN, TEXAS
v.                                       §        OF APPEALS
                                                          12/6/2017 1:57:36 PM
                                         §                  JEFFREY D. KYLE
THE STATE OF TEXAS                       §        AT AUSTIN, TEXASClerk


STATE’S AMENDED MOTION FOR LEAVE TO FILE BRIEF IN EXCESS
                    OF WORD LIMIT

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for leave to file its Brief in excess of the word limit, and in

support thereof would show the following:

      Appellant filed a brief    and a supplemental brief in the instant Capital

Murder cause raising a total of ten points of error. The State submitted its brief

shortly before midnight on December 4th, along with a motion to exceed the word

limit at “16,124 words.” However, this afternoon the State noticed that its

Microsoft Word Counter – which typically has the ‘include footnote’ option

checked as a default – did not apparently include footnotes in that figure.

Accordingly, the State submits this Amended Motion to Exceed the Word Limit,

and for good cause would show the following:

      Many of the responses to Applicant’s grounds require a detailed case-by-

case factual analysis, and the State’s brief includes numerous references to and

excerpts from the record as well as citations to other cases which found similar

                                        1
facts and circumstances significant. The State attempted to condense its brief

where possible. Because many of the facts, analysis and arguments were similar in

the State’s response to grounds 1-6, the State condensed its response to said

grounds into one section of the State’s brief. Additionally, to avoid unnecessary

repetition in its response, the State simply refers back to its Statement of Facts

where possible (i.e. the totality of the evidence). Even so, the State’s brief is

currently at 21,059 words, which exceeds the word limit of 15,000 words. Tex. R.

App. Proc. 9.4(i)(2)(B). The State’s counsel therefore respectfully requests

permission to file its 21,059-word brief so that the State may file an adequate

response to Appellant’s briefs and points of error, so that justice may be done.

      Alternatively, if the Court prefers, the State can try to further reduce the

word count; however, the State believes many of the citations cited in its brief may

be helpful to the Court in its consideration of the instant case.



                                      PRAYER

      WHEREFORE,          PREMISES        CONSIDERED,         the   State   of   Texas

Respectfully prays that the Court allow the filing of its brief in excess of the word

limit, or alternatively allow the State a short time to attempt to further reduce the

word count.




                                           2
                                    Respectfully submitted,

                                    /s/ Joshua D. Presley
                                    Joshua D. Presley SBN: 24088254
                                    preslj@co.comal.tx.us
                                    Comal Criminal District Attorney’s Office
                                    150 N. Seguin Avenue, Suite 307
                                    New Braunfels, Texas 78130
                                    Ph: (830) 221-1300 / Fax: (830) 608-2008



                       CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,
Appellee, hereby certify that a true and correct copy of this Motion has been
delivered to Appellant LANE WALKER WALDRON’s attorney in this matter:

      Richard E. Wetzel
      wetzel_law@1411west.com
      1411 West Ave., Suite 100
      Austin, TX 78701
      Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 6th day of December, 2017.

                                                              /s/ Joshua D. Presley
                                                                Joshua D. Presley




                                        3